Exhibit 10.1

 

Pharmacopeia Drug Discovery, Inc.

2006 Incentive Compensation Plan

 

Purpose

 

This plan is designed to provide Pharmacopeia Drug Discovery, Inc.
(Pharmacopeia) employees with an incentive to achieve the Company’s annual
corporate objectives.

 

Corporate Objectives

 

Major objectives for each year will be established by the Board of Directors

 

Evaluation of Corporate Performance

 

The Compensation Committee will evaluate corporate performance against each
objective as follows:

 

Description of Performance

 

Performance
Rating

 

Made significant progress toward achieving the objective

 

0 to 94%

 

Achieved objective

 

95% to 105%

 

Exceeded objective

 

106% to 150%

 

Outstanding achievement

 

151% to 200%

 

 

Overall Corporate Rating and Bonus Pool

 

An overall corporate rating will be determined by multiplying each goal’s
weighting by each goal’s performance rating.

 

Determination of the Bonus Pool

 

The Compensation Committee will determine the bonus pool.  The bonus pool will
be based upon the overall corporate rating multiplied by the salaries of bonus
eligible employees multiplied by their individual bonus targets.

 

Bonus Pool Allocation

 

The Compensation Committee shall annually review and approve bonus awards for
the CEO and his executive direct reports.  For payment of bonuses to the CEO and
his direct reports, a minimum overall corporate performance rating of 70% must
be achieved.  For all other employees, the CEO will review and approve the
allocations of the bonus pool based upon the achievement of overall corporate
performance and the contribution of each group to the corporate objectives.

 

Determination of Individual Bonuses

 

Each employee has individual goals for each year.  These relate directly to the
corporate goals.  Individual bonuses will be based on the overall corporate
rating, the achievement of each

 

--------------------------------------------------------------------------------


 

objective, individual performance for both teams and departments, and bonus
eligibility.  Each of these factors will impact any bonus awards.  The
Compensation Committee may also consider individual discretionary bonus payments
for exceptional individual or team performance.

 

Criteria

 

•                  Bonus payments, if awarded, will be distributed in March of
the subsequent year.

 

•                  Employees must be actively employed on the day the bonus
payout is distributed in order to receive that bonus payout.

 

•                  New hires are eligible for the Incentive Program after
completion of 90 days of employment, and bonus payments will be prorated for the
year’s length of service.

 

•                  Employees must have attended all mandatory training and
acknowledged compliance with all policies and required SOPs in order to receive
the bonus payout.

 

•                  Managers must have completed performance reviews for all of
their employees in order to receive the bonus payout.

 

•                  Bonus eligibility will be prorated for any time during the
year that an employee is on a Performance Improvement Plan or under any formal
disciplinary action.  In addition, an employee will be ineligible to receive a
bonus if they are on a Performance Improvement Plan or under any formal
disciplinary action at the time of bonus payout.

 

•                  Pharmacopeia reserves the right to modify this plan at any
time.

 

Adopted by Compensation Committee of the Board of Directors February 21, 2006.

 

--------------------------------------------------------------------------------